                 EXHIBIT 1 TO COMPLAINT




Case 5:21-cv-00137-FL Document 1-1 Filed 03/22/21 Page 1 of 3
                             NORTH CAROLINA BOARD OF EXAMINERS
                                FOR ENGINEERS AND SURVEYORS
                                     4601 Six Forks Rd Suite 310
                                    Raleigh, North Carolina 27609


                                                June 13, 2019
Andrew G. Zoutewelle, PIS
         Chair
   Stacey A. Smith, PE
      Vice-Chair
  John M. Logsdon, PLS
       Secretary             Mr. Michael Jones
                             360 Virtual Drone Services, LLC
Richard M. Benton, PLS
Carl M. Ellington, Jr., PE   4971 Wayne Memorial Drive
Dennis K. Hoyle, PE, PLS     Goldsboro, NC 27534
Carol W. Salloum, Public
   Bobbie Shields, PE
Linda A. Thurman, Public     RE: Case No. V2019-003
                                 360 Virtual Drone Services, LLC
    Andrew L. Ritter
   Executive Director
                             Dear Mr. Jones:

                             You were previously notified that the North Carolina Board of Examiners
                             for Engineers and Surveyors had initiated an investigation concerning
                             charges that 360 Virtual Drone Services, LLC is practicing or offering to
                             practice surveying without a license as required by G.S. 89C. You were
                             given the full opportunity to respond on behalf of the company and you
                             responded via email and acknowledged that you were aware that 360
                             Virtual Drone Services, LLC is neither licensed nor allowed to offer
                             surveying or engineering.

                             After a thorough consideration of the investigative materials, the Board's
                             Review Committee has determined that there is sufficient evidence to
                             support the charge that 360 Virtual Drone Services, LLC is practicing , or
                             offering to practice, surveying in North Carolina, as defined in G.S. 89C-
                             3(6) without being licensed with this Board.

                             At its regular meeting on June 12, 2019 the Board concurred with the
                             recommendation of the Review Committee, which was to place 360 Virtual
                             Drone Services, LLC on notice that practicing, or offering to practice, land
                             surveying in North Carolina, as defined in G.S. 89C-3(7) without being
                             licensed with this Board and to place the company on notice that practicing,
                             or offering to practice land surveying in North Carolina without being
                             licensed with the Board, is a violation of G. S. 89C-24, 55B and 57D.

                             If the company fails to come into compliance, further action may be pursued
                             by the Board as authorized in G. S. 89C-10(c) and 89C-23 to apply to the
                             court for an injunction or pursue criminal prosecution. The activities
                             include, but are not limited to: mapping, surveying and photogrammetry;
                             stating accuracy; providing location and dimension data; and producing



           Telephone                FAX           EMAIL Address             WEB Site
         (919) 791-2000       (919) 670-3606      ncbels@ncbels.org      www.ncbels.org
                  Case 5:21-cv-00137-FL Document 1-1 Filed 03/22/21 Page 2 of 3
         360 Virtual Drone Services, LLC
         Attn : Michael Jones
         June 13, 2019
         Page 2




         orthomosaic maps, quantities, and topographic information. In addition,
         marketing disclaimer is not appropriate as the services still fall within the
         practice of land surveying.

        You are hereby notified that the opinion expressed herein is not a final legal
        determination. An occupational licensing board does not have the authority
        to order discontinuance of current practices. Only a court may determine
        that the law has been violated or is being violated and, if appropriate,
        impose a remedy or penalty for the violation . Further, pursuant to G.S.
        150B-4, and per Board Rule 21 NCAC 56.1205, you may have the right,
        prior to initiation of any court action by the occupational licensing board , to
        request a declaratory ruling regarding whether your particular conduct is
        lawful. You are further notified that any right to a declaratory ruling
        supplements any other legal rights that you may already have to establish
        the legality of your conduct with respect to the engineering services that
        are offered or provided.

        We are available to answer questions and assist you in complying with the
        statutes. You may contact David S. Tuttle, Board Counsel, at
        dstuttle@ncbels.org or (919) 791-2000, extension 111 .




                                       Executive Director

        DST/ch

                  CERTIFIED MAIL - RETURN RECEIPT REQUESTED




Case 5:21-cv-00137-FL Document 1-1 Filed 03/22/21 Page 3 of 3
